Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     DETAILED ACTION
               Status of Claims
This action is in reply to the amendment filed on November 25, 2020.
Claims 1, 8 and 15 have been amended.
Claims 1-20 are currently pending and have been examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1, 8 and 15 recite analyzing, by the processors, text derived from the received information to determine one or more social intents, wherein a social intents is one of positive, negative, or neutral and the one or more social intents is determined by searching for key words indicative of one of positive, negative or neutral social intents and analyzing the key words and weighting the key words.
The specification does not appear to provide support for weighted keywords, only weighted social intents.  As a result, the limitation is considered new matter.
Claims 2-7, 9-14 and 16-20 are rejected based on dependence from rejected claims.
	
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 8 and 15 recite analyzing, by the processors, text derived from the received information to determine one or more social intents, wherein a social intents is one of positive, negative, or neutral and the one or more social intents is determined by searching for key words indicative of one of positive, negative or neutral social intents and analyzing the key words and weighting the key words.
The limitation is awkwardly worded such that it is unclear how the weighting of the key words relates to the determination of intent.  It is unclear whether the key words are weighted prior to or after the determination of intent.
Claims 2-7, 9-14 and 16-20 are rejected based on dependence from rejected claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claimed invention is directed to an  abstract idea without significantly more. The claim(s) recite(s) receiving, information from a social network; identifying, one or more topics of interest from the received information; wherein a social intents is one of positive, negative, or neutral and the one or more social intents is determined by searching for key words indicative of one of positive, negative or neutral social intents and analyzing the key words and weighting the key words; recommending, based on the topics of interest and the social intents, a media recommendation; receiving, account information from a user account, wherein the account information comprises one or more entitlements; determining, that the media recommendation complies with the entitlements; and automatically adding, the media recommendation to a social watchlist associated with the user account.
These limitations recite a process that, under its broadest reasonable interpretation, covers performance of the certain methods of organizing human activity but for the recitation of generic computer components.  That is, other than reciting “by one or more interfaces/processor” nothing in the claim elements precludes the steps from practically being performed in the mind.  For example, a person can analyze information such as keywords to determine interests and intents (including sentiments of positive, negative or neutral) and match media recommendations for presentation to a user. This judicial exception is not integrated into a practical application because the processor and display device are recited such that it amounts to no more than mere instructions to apply the exception using generic computer components. See paragraph [66]-[68] of the specification. Accordingly, these additional elements do no integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, therefore, the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as discussed above, amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claims are not patent eligible.
The dependent claims further recite the abstract idea without imposing any meaningful limits on practicing the abstract idea.
In step 2b, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitations of receiving by one or more interfaces is a means for data input.  Converting/determining by a processor is the performance of software execution.  These are well-known, routine and conventional practices that require no more than a generic computer to perform generic computer functions.  (Please refer to July 2015 Update: Subject Matter Eligibility; page 7 for a listing of computer functions found by the courts to be well-understood, routine and conventional.) 
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)).
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014) (See MPEP 2106.05(b)).

Applicant’s Arguments:
Applicant asserts that the amendment of wherein a social intents is one of positive, negative, or neutral and the one or more social intents is determined by searching for key words indicative of one of positive, negative or neutral social intents and analyzing the key words and weighting the key words renders the claims “more than an abstract idea”.
The Examiner respectfully disagrees.  The claims are still drawn to a process that can be performed in the human mind, or with pen and paper.  A person is capable of reading social networking information (such as a post or a tweet) and determine whether sentiment of the author and based on the sentiment, make a recommendation.
The limitation also does not integrate the judicial exception into a practical application because the step of analyzing the keywords to determine intent is part of the judicial exception itself and therefore does not apply or use the judicial exception in some other meaningful way.
Lastly, the Examiner is not persuaded that the claims include an inventive concept in the non-conventional and non-generic arrangement of additional elements as Applicant has not identified the non-conventional/non-generic arrangement that specifically includes an invention concept.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chow et al. (US Pat. No. 9,767,208) in view of Duggal et al. (US Pub. No. 2016/0132900) in view of Nijim et al. (US Pat. No. 10,631,029).
Claims 1, 8 and 15: Chow discloses
receiving, by one or more interfaces, information from a social network; (C5; L58 – C6; L21)
identifying, by one or more processors, one or more topics of interest from the received information;  (C5; L19-20)
converting, by the processors, text from the received information to one or more social intents;  (C5; L39-57)
recommending, by the processors and based on the topics of interest and the social intents, a media recommendation;  (C7; L8-20).
Chow does not disclose sentiment analysis of keywords to determine intent, analyzing the keywords or weighting the keywords.
Duggal, however, discloses a sentiment analysis engine that determines and scores the positive, negative and neutral sentiment ([0039]).  The engine determines the sentiments that are associated with keywords and/or phrases.  Keywords are weighted according to the importance of the keywords. ([0035]).  The source of the content is social media ([0034]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included sentiment analysis of keywords to determine intent, analyzing the keywords or weighting the keywords as disclosed by Duggal in the system disclosed by Chow, for the motivation of providing a method of generating enhanced analytics for a marketer to make decisions regarding improvements. (Duggal; [0038]).
Chow does not expressly disclose receiving, by the interfaces, account information from a user account, wherein the account information comprises one or more entitlements; determining, by the processors, that the media recommendation complies with the entitlements automatically adding, by the processors, the media recommendation to a social watchlist associated with the user account.
Nijim, however, discloses receiving, by the interfaces, account information from a user account, wherein the account information comprises one or more entitlements;(C3; L42-44) determining, by the processors, that the media recommendation complies with the entitlements;(C6; L38-40) automatically adding, by the processors, the media recommendation to a social watchlist associated with the user account (C4; L15-16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included receiving, by the interfaces, account information from a user account, wherein the account information comprises one or more entitlements; determining, by the processors, that the media recommendation complies with the entitlements automatically adding, by the processors, the media recommendation to a social watchlist associated with the user account, as disclosed by Nijim in the system disclosed by Chow, for the motivation of providing a method of recommending content based on the ability to access the content, as well as the mood of the viewer. (Nijim; C1; L20-22).
Claims 2, 9 and 16:  Chow discloses social aggregate content that includes trending content (C8; L26-31) and social personalization content including user postings to a social media platform. (C6; L14-19).
Claims 3, 10 and 17:  Chow discloses trending topics (C8; L23-42); social intents are sentiments (C5; L39-57).  Nijim, as combined above, further discloses entitlements are subscriptions (C3; L31-43) and movie/TV recommendations. (C2; L25-26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included entitlements are subscriptions and movie/TV recommendations as disclosed by Nijim in the system disclosed by Chow, for the motivation of providing a method of recommending content based on the ability to access the content, as well as the mood of the viewer.
Claims 4, 11 and 18:  Chow discloses assigning a weight to recommendations that is represents a level of predicted interest for the recommendation; (C7; L1-7) and displaying the recommendation. (C7; L8-10; and L33-36). Nijim, as combined above, discloses inserting the recommendation into a watchlist (C4; L3-16) and displaying the list. (Fig. 4; 414).
Claims 5, 12 and 19:  Chow discloses receiving queries and further determining a recommendation based on the query. (C6; L1-3).
Claims 6, 13 and 20:  Chow discloses positive user sentiments. (C7; L15-20).
Claims 7 and 14: Chow discloses a viewing history. (C5; L65 – C6; L3).

Response to Arguments
Applicant’s arguments, filed November 25, 2020, have been considered.  A new grounds of rejection is presented above to address the amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following U.S. patent are cited to further show the best domestically patented prior art found by the examiner.  The Examiner notes that the following disclose sentiment analysis using keywords.
U.S. Pub. No. US-20130311485-A1 to Khan
U.S. Pub. No. US-20180018321-A1 to Jones
U.S. Pat. No. US-8965835-B2 to Avner
U.S. Pat. No. US-9336192-B1 to Barba
The following non-patent literature is cited to show the best non-patent literature prior art found by the examiner:
K. Zhang et al., "A probabilistic graphical model for brand reputation assessment in social networks," 2013 IEEE/ACM International Conference on Advances in Social Networks Analysis and Mining (ASONAM 2013), Niagara Falls, ON, Canada, 2013, pp. 223-230, doi: 10.1109/ASONAM.2013.6785712
C. Cui and W. Mao, "Recognize user intents in online interactions from massive social media data," 2017 IEEE 2nd International Conference on Big Data Analysis (ICBDA), Beijing, 2017, pp. 11-15, doi: 10.1109/ICBDA.2017.8078805
Additional Literature has been referenced on the attached PTO-892 form, and the Examiner suggests the applicant review these documents before submitting any amendments.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629